DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-7 and 9-16 are rejected under 35 U.S.C. 102)a)(1) as being anticipated by Iwade et al., (US Pat. Appln. Pub. 2007/0052072, hereinafter Iwade).

Regarding claim 1, Iwade discloses a semiconductor device, comprising:
a semiconductor element (1 in Fig. 1A; para 0025) including: an element main face/top and an element back/bottom face that face opposite to each other in a thickness direction; a first electrode located on the element back face; and a second electrode (see a bottom portion of a connected to 3 and a bonding site connected by 9 respectively in Fig. 1A; para 0030, 0033) located on the element main face;
a first lead including: a mounting base having a mounting base main face (3 in Fig. 1A; para 0030)  to which the first electrode of the semiconductor element is bonded and a mounting base back face opposite to the mounting base main face in the thickness direction; and a first terminal (lead terminal 3b in Fig. 1A; para 0030) electrically connected to the first electrode via the mounting base;
a second lead including a second terminal (for example, see 8c in Fig. 1A/2; para 0034) electrically connected to the second electrode; and
a sealing resin/SR (mold resin 7 in Fig. 1A; para 0039) covering a part of each of the first lead and the second lead, and the semiconductor element,
wherein the first terminal and the second terminal protrude from the SR (see 3b/3c and 8c respectively in Fig. 1A-C); 
the SR includes: a resin main face and a resin back face oriented in opposite directions to each other in the thickness direction; a resin end face connecting the resin main face and the resin back face, and oriented in the direction in which the first terminal and the second terminal protrude; and a pair of resin side faces each connecting the resin main face and the resin back face, and connected to the resin end face (see a profile of 7 in Fig. 1A-C), 
the mounting base back face exposed from the resin back face (see 3a and 7 respectively in Fig. 1A), and
the SR includes a back face displaced portion (BFDP) located on the resin back face, at a position between the mounting base back face and a boundary between the second terminal and the resin end face (see a cross-sectional profile of 7 showing a recessed-rugged/displaced portion in 7 between 3a and a junction of 8/8c 
(Fig. 1A-2).

Regarding claims 2-3 respectively, Iwade teaches the entire claimed structure as applied to claim 1 above, wherein:
the BFDP being deviated from the first lead (see the cross-sectional profile of 7 showing a recessed/displaced portion in 7 with respect to 3/3a in Fig. 1A) as viewed in the thickness direction; and 
the BFDP extends as far as the resin side face on a side of the second terminal (see the BFDP with respect to 7 and 8c in Fig. 1A).

Regarding claims 4-6 respectively, Iwade teaches the entire claimed structure as applied to claim 1 above, wherein:
the BFDP includes a groove (see the BFDP having a recess/groove along/between the side face and a convex/rugged portion of 7 in Fig. 1A) having a rectangular cross-section along a plane parallel to the resin side face; 
the BFDP protrudes from the resin back face, and has a rectangular cross-section (see protruded/rugged portions of the BFDP in 7 in Fig. 1A) along a plane parallel to the resin side face; and .
 the BFDP further including a plurality of BFDPs (see rugged convex/concave portions of the BFDP in 7 in Fig. 1A).



Regarding claims 9-10 respectively, Iwade teaches the entire claimed structure as applied to claim 1 above, wherein:
the SR includes an end face protrusion protruding from the resin end face, and the second terminal protrude (see 8c and a protruded portion at a right side in 7 respectively in Fig. 1A) from the end face protrusion; and.
the SR includes a second end face protrusion apart from the end face protrusion and protruding from the resin end face, and the first terminal protrude (see a second protruded portion of at a left side in 7 and 3b respectively in Fig. 1A) from the second end face protrusion.

Regarding claims 11-15 respectively, Iwade teaches substantially the entire claimed structure as applied to claim 1 above, including:
the semiconductor element including a diode (see 2 in Fig. 2; para 0029); and 
a third lead, wherein the semiconductor element includes a third electrode located on the element main face, and the third lead includes a third terminal electrically connected to the third electrode (see 4 and 4b respectively in Fig. 1A-2; para 0029, 0037);
the  SR includes a second BFDP located on the resin back face, at a position between the mounting base back face and a boundary between the third terminal and the resin end face (see (see a second BFDP at a left side in 7 and 4b respectively in Fig. 1A-2) , and the second back face displaced portion including a portion deviated from the resin back face in the thickness direction;  
wherein the back face displaced portion extends to a position between the mounting base back face and a boundary between the third terminal and the resin end face (see the BFDP at a left side in 7 with respect to a junction of 4b and 7 in Fig. 2A); and 
the semiconductor element including a transistor (see 1 in Fig. 2; para 0029).

Regarding claim 16, Iwade teaches substantially the entire claimed structure as applied to claims 1 and 12 above, including a plurality leads comprising a fourth lead, and a fourth electrode, and the fourth lead includes a fourth terminal electrically connected to the fourth electrode (for example, see 8a connected to respective electrode on 1 in Fig. 1A-2; para 0034-0037). 
Allowable Subject Matter
3.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base
claim and any intervening claims.

Reasons for Allowance
4.	 The following is an examiner's statement of reasons for allowance:



  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811